     Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


Isaac Davis,                            )
                                        )
                                        )
                Plaintiff,              )
                                        )
                    v.                  ) CIVIL ACTION FILE NO.
                                        )
                                        )
First National Collection Bureau, Inc., )    COMPLAINT
LVNV Funding LLC and Synergetic )
                                        )
Communication, Inc.                     ) DEMAND FOR JURY TRIAL
                                        )
               Defendant(s).            )
_______________________________ ))
                                        )
                                        )




      Plaintiff Isaac Davis (hereinafter, “Plaintiff”), brings this Complaint by and

through his attorneys, against Defendant First National Collection Bureau, Inc.,

(hereinafter “FNCB”) LVNV Funding LLC (hereinafter “LVNV”) and Synergetic

Communication, Inc. (hereinafter “Synergetic”),based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which

are based upon Plaintiff's personal knowledge.

                    INTRODUCTION/PRELIMINARY STATEMENT

      1.       Congress enacted the FDCPA in 1977 in response to the "abundant

   evidence of the use of abusive, deceptive, and unfair debt collection practices by

   many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned
                                                                                      1
  Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 2 of 10




that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of

individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does

not require "misrepresentation or other abusive debt collection practices." 15

U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged." ld. § 1692(e). After determining that the existing consumer

protection laws ·were inadequate~ id § l692(b), Congress gave consumers a

private cause of action against debt collectors who fail to comply with the Act. Id.

§ 1692k.

                         JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

and 15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the

State law claims in this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(b)(2) as this is where the Plaintiff resides as well as where a substantial

part of the events or omissions giving rise to the claim occurred.
  Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 3 of 10




                           NATURE OF THE ACTION

   5.    Plaintiff brings this action under§ 1692 et seq. of Title 15 of the United

States Code, commonly referred to as the Fair Debt Collections Practices Act

("FDCPA"), and

   6.    Plaintiff is seeking damages and declaratory and injunctive relief.

                                    PARTIES

   7.    Plaintiff is a resident of the State of Georgia, County of Douglas, 909

Crossing Drive, Little Springs, Georgia 30122.

   8.    Defendant FNCB is a "debt collector" as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 50 W Liberty St,

STE 250, Reno, NV 89501-1973.

   9.    Upon information and belief, Defendant FNCB is a company that uses

the mail, telephone, and facsimile and regularly engages in business the principal

purpose of which is to attempt to collect debts alleged to be due another.

   10.   Defendant LVNV is a "debt collector" as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 55 Beattie Place,

Greenville, SC 29601.

   11.   Upon information and belief, Defendant LVNV is a company that uses

the mail, telephone, and facsimile and regularly engages in business the principal

purpose of which is to attempt to collect debts alleged to be due another.
  Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 4 of 10




   12.    Defendant Synergetic is a "debt collector" as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 750 2nd Street NE

Ste. 104, Hopkins, MN55343.

   13.    Upon information and belief, Defendant Synergetic is a company that

uses the mail, telephone, and facsimile and regularly engages in business the

principal purpose of which is to attempt to collect debts alleged to be due another.



                        FACTUAL ALLEGATIONS

   14.    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered above herein with the same force and effect as if the same

were set forth at length herein.

   15.    Some time prior to March 25, 2020, an obligation was allegedly incurred

to HSBC Bank USA N.A. by the Plaintiff.

   16.    The HSBC Bank USA N.A. obligation arose out of transactions in which

money, property, insurance or services which are the subject of the transactions

were primarily for personal, family or household purposes.

   17.    The alleged HSBC Bank USA N.A. obligation is a “debt” as defined by

15 U.S.C. §1692a(5).

   18.    HSBC Bank USA N.A. is a “creditor” as defined by 15 U.S.C.

§1692a(4).
  Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 5 of 10




   19.   Defendants FNCB and Synergetic, debt collectors, were contracted by

Defendant LVNV, a debt collector, to collect the alleged debt which originated

with HSBC Bank USA N.A.

   20.   Defendants collect and attempt to collect debts incurred or alleged to

have been incurred for personal, family or household purposes on behalf of

creditors using the United States Postal Services, telephone and internet.



                 Violation I – March 25, 2020 Collection Letter

   21.   On or about March 25, 2020, Defendant FNCB sent Plaintiff a collection

letter (the “Letter”) regarding the alleged debt currently owed to Defendant LVNV

See Exhibit A.

   22.   The collection letter states a balance due to a judgment of $9,879.41 and

makes a settlement offer.

   23.   The letter further states: “ As of the date of this letter, you owe

$9,879.41. Because of interest, the amount due on the day you pay may be

greater. Hence, if you pay the amount shown above, an adjustment may be

necessary after we receive your check, in which event we will inform you before

depositing the check for collection. For more information, write the undersigned

or call (800) 824-6191.”
  Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 6 of 10




   24.    The letter implies that the balance is going up due to interest and

therefore Plaintiff is instructed to contact Defendant to determine the true balance.

   25.    Plaintiff contacted Defendant FNCB by telephone and was informed that

he should call Defendant LVNV.

   26.    Upon calling Defendant LVNV, Plaintiff was informed that the balance

was significantly less that stated on the letter from Defendant FNCB.

   27.    It is deceptive to imply in a collection letter that the balance is

increasing, when in fact the balance is actually decreasing.

   28.    Plaintiff was misled and confused by Defendants’ statements with

regards to the balance and was therefore unsure which amount to pay.

   29.    In addition, on or before November 12, 2020, Defendant Synergetic sent

Plaintiff a collection letter regarding the alleged debt owed to Defendant LVNV

and stated a balance of $8,998.47. See Exhibit B.

   30.    Defendant Synergetic’s letter stated further: “As of the date of this

letter, you owe $8,998.47. Because of interest that may vary from day to day,

the amount due on the day you pay may be greater. Hence, if you pay the

amount shown above, an adjustment may be necessary after we receive your

check, in which event we will inform you before depositing the check for

collection. For more information, write the undersigned or call (855) 524-3086.”
  Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 7 of 10




   31.    The letter implies that the balance is going up due to interest and

therefore Plaintiff should contact Defendant to determine the true balance.

   32.    It is deceptive and misleading to imply that a balance is continually

increasing when it is actually decreasing.

   33.    Plaintiff was misled and confused by Defendants’ statements with

regards to the balance and was therefore unsure which amount to pay.

   34.    Plaintiff was confused and misled by the statements made by

Defendants, and as a result could not properly respond to the Defendant’s letters,

including the settlement offers.

   35.    Defendants’ deceptive, misleading and unfair representations with

respect to its collection effort were material misrepresentations that affected and

frustrated Plaintiff's ability to intelligently respond to Defendant's collection

efforts because Plaintiff could not adequately respond to the Defendant's demand

for payment of this debt.

   36.    Defendants’ actions created an appreciable risk to Plaintiff of being

unable to properly respond or handle Defendant’s debt collection.

   37.    Plaintiff was confused and misled to his detriment by the statements in

the dunning letter, and relied on the contents of the letter to her detriment.

   38.    As a result of Defendants’ deceptive, misleading and false debt

collection practices, Plaintiff has been damaged.
  Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 8 of 10




                        COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                  15 U.S.C. §1692e et seq.

   39.    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs above herein with the same force and effect as if the same were set

forth at length herein.

   40.    Defendant’s debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692e.

   41.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection

of any debt.

   42.    Defendants violated said section by:

          a. Making a false and misleading representation in violation of but not

               limited to §1692e (10).

   43.    By reason thereof, Defendants are liable to Plaintiff for judgment that

Defendant's conduct violated Section 1692e, et seq. of the FDCPA and is entitled

to actual damages, statutory damages, costs and attorneys’ fees.



                      DEMAND FOR TRIAL BY JURY
     Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 9 of 10




      44.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

   hereby requests a trial by jury on all issues so triable.



                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Isaac Davis, individually and on behalf of all others

similarly situated, demands judgment from the Defendants as follows:

            a. Awarding Plaintiff statutory damages;

            b. Awarding Plaintiff actual damages;

            c. Awarding Plaintiff costs of this Action, including reasonable attorneys’

               fees and expenses;

            d. Awarding pre-judgment interest and post-judgment interest; and

            e. Awarding Plaintiff such other and further relief, as well as further costs,

               expenses and disbursements of this action, as this Court may deem just

               and proper.



Dated:         March 22, 2021                   Respectfully Submitted,

                                                       /s/ Misty Oaks Paxton
                                                       By: Misty Oaks Paxton, Esq.
                                                       3895 Brookgreen Point
                                                       Decatur, GA 30034
                                                       Phone: (405) 529-6257
                                                       Fax: (775) 320-3698
                                                       attyoaks@yahoo.com
Case 1:21-cv-01190-WMR-CCB Document 1 Filed 03/23/21 Page 10 of 10




                                         Attorney for Plaintiff
